Case 1:21-cr-00593-ABJ Document 15 Filed 09/22/21 Page1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on August 11, 2021

UNITED STATES OF AMERICA
Vv.
MATTHEW LOGANBILL,

Defendant.

The Grand Jury charges that:

CRIMINAL NO.
MAGISTRATE NO, 21-MJ-311

VIOLATIONS:

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

COUNT ONE

On or about January 6, 2021, within the District of Columbia, MATTHEW LOGANBILL

attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, that is, a

proceeding before Congress, specifically, Congress’s certification of the Electoral College vote as

set out in the Twelfth Amendment of the Constitution of the United States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

 
Case 1:21-cr-00593-ABJ Document 15 Filed 09/22/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, MATTHEW LOGANBILL

did knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-
off, and otherwise restricted area within the United States Capitol and its grounds, where the
Vice President and Vice President-elect were temporarily visiting, without lawful authority to do

so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, MATTHEW
LOGANBILL, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off,
and otherwise restricted area within the United States Capitol and its grounds, where the Vice
President and Vice President-elect were temporarily visiting, when and so that such conduct did

in fact impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, MATTHEW
LOGANBILL willfully and knowingly engaged in disorderly and disruptive conduct within
the United States Capitol Grounds and in any of the Capitol Buildings with the intent to impede,
disrupt, and disturb the orderly conduct of a session of Congress and either House of Congress,

and the orderly conduct

 
Case 1:21-cr-00593-ABJ Document 15 Filed 09/22/21 Page 3 of 3

in that building of a hearing before or any deliberation of, a committee of Congress or either House
of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,

Section 5104(e)(2)(D))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, MATTHEW
LOGANBILL willfully and knowingly paraded, demonstrated, and picketed in any United
States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Chany O PM bn Cro)

Attorney of the United States in
and for the District of Columbia.
